DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s Amendment filed 3/7/2022 has been entered. Claims 1-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite that “wherein a section of the skid is extendable longitudinally outwards at an angle from an end of the skid” This recitation is unclear and therefore indefinite. As best understood by the examiner, the recited “section of the skid” is best illustrated by reference number 20 in Fig. 3. Based on the Figs. 5b-5f, it 
Regarding the below rejection under Trevithick, the examiner takes the position that Trevithick discloses this amended recitation as the angle can be zero. 
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-6, 10-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trevithick et al. (US 7086474).
Regarding claims 1, 10, 13, and 18-19: Trevithick discloses a system, method, and device for transporting and installing a blow out preventer (BOP) stack for a land-
Trevithick discloses transporting a BOP stack to a vicinity of a place of installation in a substantially horizontal position by means of using a device for transporting and installing a BOP stack, hoisting, by means of using a rig positioned above the place of installation and aligned therewith, the BOP stack by a top end of the BOP stack so as to lift the top end of the BOP stack away from the device for transporting and installing the BOP stack, and bring the BOP stack into a vertical position that a bottom end of the BOP stack remains attached to the device for transporting and installing the BOP stack via a moveable support of the device for transporting and installing the BOP stack, and that the BOP stack is positioned above the place of installation and that the BOP stack  the moveable BOP stack support comprises a rotatable connector for connecting to a first end of the BOP stack, such that the moveable BOP stack support is moveable along the skid while remaining connected to the first end of a BOP stack when a second end of the BOP stack is lifted and that the BOP stack is coupled to a portion of the movable support (Figs. 9-12). 
Regarding claim 4: Trevithick discloses that the section of the skid that is extendable longitudinally is retractable (Figs. 9-12). 
Regarding claim 5: Trevithick discloses that the moveable support comprises a hinged fastening device configured to fix one end of the BOP stack to be hinged with respect to the sliding moveable support (Figs. 9, 11). 
Regarding claim 6: Trevithick discloses that the moveable support comprises a hinge axis about which the hinged fastening device rotates (Figs. 9, 11). 
Regarding claim 11: Trevithick discloses that the rig is positionable to be aligned above a place of installation of the BOP stack at which the device for transporting and installing a BOP stack is positioned carrying a BOP stack, that the rig is configured to hoist the BOP stack by an end of the BOP stack opposite to an end fixed to the movable support so as to lift the BOP stack to a vertical position where the movable support is positioned on the section of the skid that extends on the place of installation, and that the rig is configured to lower the BOP stack in the vertical position to the place of installation after disconnection of the BOP stack from the movable support (Figs. 9-12; col. 1, lines 19-21; col. 6, lines 45-55; col. 12, lines 40-62). 

Regarding claim 15: Trevithick discloses lowering the BOP stack in its vertical position to the place of installation using the rig (Figs. 9-12). 
Regarding claim 16: Trevithick discloses connecting the device for transporting and installing the BOP stack to the rig before the hoisting the BOP stack (Figs. 9-12). 
Regarding claim 17: Trevithick discloses leaving the device for transporting and installing the BOP stack in place during the lowering (Figs. 9-12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Trevithick et al. (US 7086474), alone.
Trevithick discloses the invention substantially as claimed and as discussed above.

Regarding claim 3: Trevithick discloses that a portion of the at least one rail is part of the section of the skid that is extendable longitudinally outwards, such that the portion of the at least one rail is configured to extend on the place of installation of the BOP stack when the device is positioned adjacent to the place of installation (Figs. 9-12). 
Regarding claim 7: Trevithick is silent regarding the assembly details of the disclosed device and thus does not explicitly disclose that the moveable support is configured to be removably fastened to the lower end of the BOP stack. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Trevithick so that the moveable support is configured to be removably fastened to the lower end of the BOP stack. As it is notoriously well known in the art to construct various well related structures to be Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding claim 8: Trevithick is silent regarding the assembly details of the disclosed device and thus does not explicitly disclose that the skid comprises at least one locking element for removably fastening the skid on or to a structure of a rig. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Trevithick to include a locking device for removably fastening the skid on or to a structure of a rig. As it is notoriously well known in the art to use locking devices to prevent unwanted or accidental unfastening of parts, it would have been within routine skill to have added locking devices to fasteners meant to couple or uncouple structural modules of a device. Such a configuration would have been predictable with a reasonable expectation for success and no unexpected results.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ amendments and arguments, filed 3/7/22, with respect to the rejections of claims 1-19 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicant asserts that as-amended claims 1, 10, 13 and 19 now recite features that were discussed during the interview with the Examiner and which the Examiner indicated are not disclosed or suggested by Trevithick. It appears that applicant did not leave the interview with the same understanding as the examiner. 
Regarding the amendments to claims 1 and 10, the examiner did not indicate that the amendments made herein are not disclosed or suggested by Trevithick. In the interview, the examiner suggested that applicant should consider fleshing out the claimed movable support 20. However, applicant’s amendment did not at all clarify element 20 (see 112 rejection above).  
Regarding the amendments to claims 13 and 19, the examiner did not indicate that the amendments made herein are not disclosed or suggested by Trevithick. In the interview, the examiner suggested that applicant should consider fleshing out the claimed coupling. Trevithick discloses that the BOP stack is coupled to a portion of the movable supports as it is brought to the vertical position  prior to being attached to the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/15/2022